Matter of Steiner (2017 NY Slip Op 06135)





Matter of Steiner


2017 NY Slip Op 06135


Decided on August 10, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 10, 2017

[*1]In the Matter of ALAN E. STEINER, an Attorney. 
(Attorney Registration No. 1554690)

Calendar Date: August 7, 2017

Before: Garry, J.P., Lynch, Rose, Mulvey and Aarons, JJ.


Alan E. Steiner, Loudonville, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Alan E. Steiner was admitted to practice by this Court in 1964 and lists a business address in Albany County with the Office of Court Administration. Steiner now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Steiner's application.
Upon reading the affidavit of Steiner sworn to June 26, 2017 and filed with this Court on June 30, 2017, and upon reading the August 2, 2017 correspondence in response by the Chief Attorney for AGC, and having determined that Steiner is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, J.P., Lynch, Rose, Mulvey and Aarons, JJ., concur.
ORDERED that Alan E. Steiner's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Alan E. Steiner's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Alan E. Steiner
is commanded to desist and refrain from the practice of law in
any form in the State of New York, either as principal or as
agent, clerk or employee of another; and Steiner is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority, or to give to another an opinion as to the law or its
application, or any advice in relation thereto, or to hold
himself out in any way as an attorney and counselor-at-law in
this State; and it is further
ORDERED that Alan E. Steiner shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.